DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 19 are objected to because of the following informalities:
Claim 9, line 12: “upper” should be changed to --lower--.
Claim 19, line 5: --of the upper portion-- should be added between “rails” and “including”.
Claim 19, line 11: --of the lower portion-- should be added between “rails” and “including”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the perimeter" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the perimeter" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 10-13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 10 recites “further comprising a hollow cavity between the upper portion and the lower portion for receiving bone-growth promoting substances, wherein the at least one opening in the upper portion, the at least one opening in the lower portion, and the hollow cavity communication with one another and facilitate bone fusion through the fusion implant.”  It appears the “bone fusion” is positively recited as a limitation of the claim.  It is suggested applicant amend the claim to make such limitation functionally recites (i.e. configured to facilitate, adapted to facilitate, etc.).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 9, 10, 14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woods et al., U.S. PG-Pub 2012/009559.
Regarding claim 1, Woods et al. discloses a spinal fusion implant comprising: a nose portion (210); an upper portion (220) including a leading end at a adjacent the nose portion, a trailing end, and at least two rails extending form at least adjacent the leading end to at least adjacent the trailing end of the upper portion; and a lower portion (260) including a leading end at and adjacent the nose portion, and a trailing end, the at least two rails of the upper portion including a first rail including a bone-contacting surface being smoothened and extending in a curve along at least a first portion of the upper portion, and a second rail including a bone-contacting surface being smoothened and extending in a curve along at least a second portion of the upper portion (examiner annotated Fig. 7 below).

    PNG
    media_image1.png
    508
    488
    media_image1.png
    Greyscale

Regarding claims 2 and 3, Woods et al. discloses the implant further comprising a first side portion (230) and a second side portion (240) opposite from one another, the first side portion extending between the upper portion (220) and the lower portion (260), and the second side portion extending between the upper portion and the lower portion; and a hollow cavity (250) between the upper portion and the lower portion for receiving bone-growth promoting substances (Figs. 7-8).
Regarding claim 7, Woods et al. discloses the spinal implant according to claim 1, but is silent as to the method of how the nose portion and the bone-contacting surfaces of the first and second rails of the upper portion are smoothened.  The claim phrase (being smoothened using one of an additive metal manufacturing process and a polishing process” is being treated as a product by process limitation.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Once a product appears to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.  Thus, even though Woods et al. is silent as to the process used to smoothen the nose portion and the bon-contacting surfaces of the first and second rails of the upper portion, it appears that the product of Woods et al. would be the same of similar as claimed.
Regarding claim 9, Woods et al. discloses a spinal fusion implant comprising: a nose portion (210); an upper portion (220) including a leading end at and adjacent the nose portion, a trailing end, a first rail and a second rail spaced apart from one another and extending from at least adjacent the leading end to at least adjacent the trailing end of the upper portion, and at least one opening between the first and second rails of the upper portion; a lower portion (260) including a leading end at and adjacent the nose portion, a trailing end, a first rail and a second rail spaced apart from one another and extending from at least adjacent the leading end to at least adjacent the trailing end of the lower portion, and at least one opening between the first and second rails of the lower portion, and wherein at least one of the first rails and the second rails of each of the upper and lower portions include bone-contacting surfaces being smoothened and extending in convex curves from adjacent the first portion to adjacent the second portion (Fig. 7 and examiner annotated Fig. 8 below).

    PNG
    media_image2.png
    792
    687
    media_image2.png
    Greyscale

Regarding claim 10, Woods et al. discloses further comprising a hollow cavity (250) between the upper portion and the lower portion for receiving bone-growth promoting substances, wherein the at least one opening in the upper portion, the at least one opening in the lower portion, and the hollow cavity communicate with one another and are configured to facilitate bone fusion through the spinal fusion implant (examiner annotated Fig. 8 above).
Regarding claim 14, Woods et al. discloses the spinal implant according to claim 9, but is silent as to the method of how the nose portion and the bone-contacting surfaces of the first and second rails of the upper and lower portions are smoothened.  The claim phrase (being smoothened using one of an additive metal manufacturing process and a polishing process” is being treated as a product by process limitation.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Once a product appears to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.  Thus, even though Woods et al. is silent as to the process used to smoothen the nose portion and the bon-contacting surfaces of the first and second rails of the upper and lower portions, it appears that the product of Woods et al. would be the same of similar as claimed.
Regarding claim 16, Woods et al. discloses a spinal fusion implant comprising: a nose portion (210); an upper portion (220) including a first end adjacent the nose portion, an opposite second end, and at least two rails extending from the first end toward the second end, the at least two rails of the upper portion including a first rail and a second rail spaced apart from one another, the first rail of the upper portion including a bone-contacting surface being smoothened and extending in a curve from adjacent the first end to adjacent the second end; and a lower portion (260) including a first end adjacent the nose portion, an opposite second end, and at least two rails extending from the first end toward the second end, the at least two rails of the lower portion including a first rail and a second rail spaced apart from one another, the first rail of the lower portion including a bone-contacting surface being smoothened and extending in a curve from adjacent the first end to adjacent the second end (Fig. 7 and examiner annotated Fig. 8 above).
Regarding claim 17, Woods et al. discloses further comprising a hollow cavity (250) between the upper portion and the lower portion for receiving bone-growth promoting substances (Fig. 7).

Claim(s) 1-3, 5-7, 9-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai et al., U.S. PG-Pub 2017/0156878.
Regarding claim 1, Tsai et al. discloses a spinal fusion implant comprising: a spinal fusion implant comprising: a nose portion; an upper portion including a leading end at a adjacent the nose portion, a trailing end, and at least two rails extending form at least adjacent the leading end to at least adjacent the trailing end of the upper portion; and a lower portion including a leading end at and adjacent the nose portion, and a trailing end, the at least two rails of the upper portion including a first rail including a bone-contacting surface being smoothened and extending in a curve along at least a first portion of the upper portion, and a second rail including a bone-contacting surface being smoothened and extending in a curve along at least a second portion of the upper portion (examiner annotated Fig. 7A below).

    PNG
    media_image3.png
    480
    676
    media_image3.png
    Greyscale

Regarding claims 2 and 3, Tsai et al. discloses further comprising a first side portion and a second side portion opposite from one another, the first side portion extending between the upper portion and the lower portion, and the second side portion extending between the upper portion and the lower portion; and a hollow cavity (708) between the upper portion and the lower portion for receiving bone-growth promoting substances (examiner annotated Fig. 7A above).
Regarding claims 5 and 6, Tsai et al. discloses further comprising first and second cross members extending in an area between the first and second rails of the upper portion, wherein the first and second cross members of the upper portion define at least a portion of a first aperture (area between the rails is an opening) through the upper portion; and wherein the first aperture through the upper portion communicates with a hollow cavity (708) in the implant, wherein bone fusion can occur at least through the first aperture in the upper portion and the hollow cavity (examiner annotated Fig. 7A above).
Regarding claim 7, Tsai et al. discloses the spinal implant according to claim 1, but is silent as to the method of how the nose portion and the bone-contacting surfaces of the first and second rails of the upper portion are smoothened.  The claim phrase (being smoothened using one of an additive metal manufacturing process and a polishing process” is being treated as a product by process limitation.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Once a product appears to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.  Thus, even though Woods et al. is silent as to the process used to smoothen the nose portion and the bon-contacting surfaces of the first and second rails of the upper portion, it appears that the product of Woods et al. would be the same of similar as claimed.
Regarding claim 9, Tsai et al. discloses a spinal fusion implant comprising: a nose portion; an upper portion including a leading end at and adjacent the nose portion, a trailing end, a first rail and a second rail spaced apart from one another and extending from at least adjacent the leading end to at least adjacent the trailing end of the upper portion, and at least one opening between the first and second rails of the upper portion (area between the rails is an opening); a lower portion (the lower portion is the same as the upper portion) including a leading end at and adjacent the nose portion, a trailing end, a first rail and a second rail spaced apart from one another and extending from at least adjacent the leading end to at least adjacent the trailing end of the lower portion, and at least one opening between the first and second rails of the lower portion (area between the rails is a opening), and wherein at least one of the first rails and the second rails of each of the upper and lower portions include bone-contacting surfaces being smoothened and extending in convex curves from adjacent the first portion to adjacent the second portion (examiner annotated Fig. 7A above).
Regarding claims 10-13, Tsai et al. discloses further comprising a hollow cavity (708) between the upper portion and the lower portion for receiving bone-growth promoting substances, wherein the at least one opening in the upper portion, the at least one opening in the lower portion, and the hollow cavity communicate with one another and are configured to facilitate bone fusion through the spinal fusion implant; a first aperture in the first side portion and a second aperture in the second side portion (second side portion is the same as the first side portion), the first and second apertures providing access to the hollow cavity;  and first and second cross members extending in an area between the first rail and the second rails of the upper and lower portions, wherein the cross members define at least a portion of the at least one openings through the upper and lower portions (examiner annotated Fig. 7A above).
Regarding claim 14, Tsai et al. discloses the spinal implant according to claim 9, but is silent as to the method of how the nose portion and the bone-contacting surfaces of the first and second rails of the upper and lower portions are smoothened.  The claim phrase (being smoothened using one of an additive metal manufacturing process and a polishing process” is being treated as a product by process limitation.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Once a product appears to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.  Thus, even though Woods et al. is silent as to the process used to smoothen the nose portion and the bon-contacting surfaces of the first and second rails of the upper and lower portions, it appears that the product of Woods et al. would be the same of similar as claimed.
Regarding claim 16, Tsai et al. discloses a spinal fusion implant comprising: a nose portion; an upper portion including a first end adjacent the nose portion, an opposite second end, and at least two rails extending from the first end toward the second end, the at least two rails of the upper portion including a first rail and a second rail spaced apart from one another, the first rail of the upper portion including a bone-contacting surface being smoothened and extending in a curve from adjacent the first end to adjacent the second end; and a lower portion (lower portion is the same as the upper portion) including a first end adjacent the nose portion, an opposite second end, and at least two rails extending from the first end toward the second end, the at least two rails of the lower portion including a first rail and a second rail spaced apart from one another, the first rail of the lower portion including a bone-contacting surface being smoothened and extending in a curve from adjacent the first end to adjacent the second end (examiner annotated Fig. 7A above).
Regarding claims 17 and 18, Tsai et al. disclose further comprising a hollow cavity (708) between the upper portion and the lower portion for receiving bone-growth promoting substances; and a first side portion extending between the upper portion and the lower portion, a second side portion extending between the upper portion and the lower portion, a first aperture in the first side portion, and a second aperture in the second side portion (second side portion is the same as the first side portion), the first and second apertures providing access to the hollow cavity (examiner annotated Fig. 7A above).
Regarding claims 19 and 20, Tsai et al. discloses first and second cross members extending in an area between the first rail and the second rails of the upper and lower portions, wherein the cross members define at least a portion of apertures through the upper and lower portions that communicate with the hollow cavity (708) (examiner annotated Fig. 7A above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al., U.S. PG-Pub 2017/0156878 in view of Ullrich, Jr. et al., U.S. PG-Pub 2012/0239152.
Regarding claims 4, 8 and 15, Tsai et al. discloses the invention essentially as claimed except for wherein various portions of the implant have roughened surfaces affording bone ingrowth.
Ullrich, Jr. et al. discloses a spinal implant having various portions of the implant with roughened surfaces (180) for gripping adjacent bone and inhibiting migration of the implant (paragraph [0136]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the various surfaces/portions of the spinal implant of Tsai et al. to have roughened surfaces in view of Ullrich et al. to permit gripping bone of adjacent vertebrae and inhibiting migration of the implant within the disc space after implantation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,265,189. Although the claims at issue are not identical, they are not patentably distinct from each other because:
It is clear that all the elements of claims 1-20 of the application are to be found in claims 1-20 of the patent. The difference between claims 1-20 of the application and claims 1-20 of the patent lies in the fact that the patent claims include more elements and are thus more specific. Thus the invention of claims 1-20 of the patent is in effect a “species” of the “generic” invention of claims 1-20 of the application. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-20 of the application are anticipated by claims 1-20 of the patent, they are not patentably distinct from claims 1-20 of the patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,973,651. Although the claims at issue are not identical, they are not patentably distinct from each other because:
It is clear that all the elements of claims 1-20 of the application are to be found in claims 1-20 of the patent. The difference between claims 1-20 of the application and claims 1-20 of the patent lies in the fact that the patent claims include more elements and are thus more specific. Thus the invention of claims 1-20 of the patent is in effect a “species” of the “generic” invention of claims 1-20 of the application. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-20 of the application are anticipated by claims 1-20 of the patent, they are not patentably distinct from claims 1-20 of the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775